Citation Nr: 1134748	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the period from March 7, 2007 to March 14, 2010.

2.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, for the period from March 15, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for an acquired psychiatric disorder, to include PTSD effective from March 7, 2007, and assigned a noncompensable initial disability rating.  In a timely April 2008 Notice of Disagreement, the Veteran asserted entitlement to a higher initial disability rating, to include entitlement to TDIU.

After receipt of additional evidence, the RO granted an increased initial disability rating of 10 percent for PTSD, also effective from March 7, 2007.  In an October 2008 substantive appeal, however, the Veteran continued to assert entitlement to a higher initial disability rating and provided additional evidence in support of his claim.

In a May 2010 rating decision, the RO granted an increased disability rating of 30 percent for PTSD, for the staged period from March 15, 2010.  In a subsequent May 2010 submission, the Veteran continued to express dissatisfaction with the assigned 30 percent disability rating.  In a separate June 2010 Notice of Disagreement, the Veteran also asserted that he was entitled to an earlier effective date for the increased 30 percent disability rating.  In that regard, the Veteran expressly asserts, "the correct rating for the '30%' rating is March 7, 2007 and not April 1, 2010."  The Veteran's express assertions indicate that he does not seek an earlier effective date for the grant of service connection for PTSD, but rather, his ongoing belief that he is entitled to at least a 30 percent disability rating for the staged period from March 7, 2007 to March 14, 2010.  Hence, the Board does not construe the Veteran's assertions as raising a claim for an earlier effective date, but rather, as further assertions in support of his claim of entitlement to an initial disability rating greater than 10 percent for the period from March 7, 2007 to March 14, 2010. 


FINDINGS OF FACT

1.  For the period from March 7, 2007 to March 14, 2010, the Veteran's PTSD was manifested by chronic sleep impairment marked by nightmares and frequent waking at night; depression; restricted range of emotional anxiety evidenced by hypervigilence, heightened startle responses, nervousness, and avoidance of public places; mild memory loss; mood disturbance marked by reported irritability, anger, and depression; disturbance of motivation; isolative behavior; passive suicidal thoughts; and mildly impaired concentration.  During this period, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once per week; more than mild impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

2.  For the period from March 15, 2010, the Veteran's PTSD was manifested by ongoing sleep disturbances marked by recurring nightmares; recurrent intrusive thoughts; chronic depression; intense distress in response to exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event; avoidance of activities, people, and places that arouse recollection of trauma; impairment of concentration; suicidal ideation; low speech rate; restricted affect; and irritability and outbursts of anger.  During this period, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; more than mild impairment of short- and long-term memory characterized by retention of only highly learned material or forgetting to complete tasks; difficulty in adapting to stressful circumstances including work or a worklike setting; difficulty in establishing and maintaining effective work and social relationships; obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene. 

3.  The Veteran's service-connected disabilities include acquired psychiatric disorder, to include PTSD, assigned a 30 percent disability rating; and scar on the left side of the forehead, assigned a non-compensable disability rating.

4.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 30 percent.

5.  The evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, and no more, for PTSD, for the period from March 7, 2007 to March 14, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD, for the period from March 15, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning the Veteran's entitlement to higher initial ratings for PTSD, a pre-rating letter mailed to the Veteran in April 2007 provided notice of the information and evidence needed to substantiate a claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified private and VA treatment records have also been obtained and associated with the record.  VA psychiatric examinations were afforded to the Veteran in November 2007 and May 2010 to determine the symptoms and severity of his PTSD.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Ratings for PTSD

A.  General Principles for Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, PTSD that is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability rating.

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

B.  Veteran's Contentions

The main thrust of the Veteran's contentions are expressed in his April 2008 Notice of Disagreement.  In that submission, the Veteran argued that private treatment records from Dr. A.F. and Ms. L.G., MA, LPA reflect "major impairment" and hence, indicate psychiatric symptomatology that accords with disability ratings in excess of 30 percent.  The Veteran argues further that VA failed to assign proper probative weight to his private treatment records, and in support of his argument, cited a prior Board decision in which the Board granted a 100 percent disability rating for a psychiatric disability, and in so doing, determined that the private treatment records in that case were due "a great deal of probative value."

C.  Initial Rating for PTSD from March 7, 2007 to March 14, 2010

Based upon the evidence, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent, and no more, for PTSD, for the period from March 7, 2007 to March 14, 2010.

In this regard, private treatment records from L.G., which encompass treatment from February 2007 to March 2010, clearly document psychiatric symptoms which include chronic and ongoing sleep impairment marked by nightmares and frequent waking at night; depression; anxiety evidenced by hypervigilence, heightened startle responses, nervousness, and avoidance of public places.  Similar symptoms were evident at a November 2007 VA examination.  Additionally, a mental status examination performed at that time appeared to indicate mild memory loss, as the Veteran was unable to recall three spoken words after three minutes' pause.

In her treatment records, L.G. consistently expresses the opinion that the Veteran experienced an ongoing inability to initiate and maintain social and occupational relationships.  In a February 2007 record, L.G. opined that that the Veteran's hyperirritability, hypervigilence, and isolative behavior significantly impacted his personal, social, and professional life, and in fact, were contributing to the end of the Veteran's marriage.  Indeed, the February 2007 record reflects complaints from the Veteran's spouse that she was unable to get close to the Veteran and was in the process of filing for a divorce.  In subsequent treatment records through March 2010, L.G. concluded that the Veteran was severely compromised in his ability to initiate or sustain relationships.  Specific mental status examination findings in support of L.G.'s conclusion in that regard are not provided in the records.  At his November 2007 VA examination, the Veteran reported isolative behavior beginning during service and that he had few friends and avoided most social functions.  He stated that he had been divorced three times, but reported that he was able to date and establish romantic relationships.  Insofar as the Veteran's social functioning, the VA examiner concluded that the Veteran appeared to show a mild degree of social impairment.  Although the evidence shows definite impairment of social functioning, the Board does not find that the evidence shows that the Veteran experiences difficulty in establishing and maintaining effective work and social relationships, as required for a 50 percent disability rating.  Rather, by the Veteran's own report, the Veteran has been able to establish relationships throughout the course of this staged period.

The Board also notes that a February 2007 evaluation by L.G. purportedly revealed memory and concentration problems which rendered the Veteran unable to learn new skills.  Nonetheless, none of the private treatment records from L.G. express any specific mental status findings that would suggest such memory and concentration problems (i.e., findings from short and longterm memory testing, serial seven exercises, spelling exercises).  Indeed, such testing performed at the Veteran's November 2007 VA examination appeared to indicate mild memory impairment, as the Veteran was able to recall only two out of three spoken words after a three minute pause but was able to spell "world" backward.  Under the circumstances, the evidence appears to indicate mild memory loss, as contemplated under the criteria for a 30 percent disability rating, but not impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), as required for a 50 percent disability rating.

Similarly, the evidence relating to the staged period from March 7, 2007 to March 14, 2010 does not show that the Veteran's PTSD was manifested by circumstantial, circumlocutory, or stereotyped speech.  In this regard, the private treatment records of L.G. do not note any deficiencies in the Veteran's speech.  The November 2007 VA examination report notes that the Veteran's speech was normal in rate and was fully intelligible with thoughts that were well-organized and understandable.  Although the evidence appears to show anxiety marked by hypervigilence, exaggerated startle response, and fear while being approached by trucks while driving, the evidence does not indicate the occurrence of panic attacks.  Similarly, the evidence does not show that the Veteran experienced any difficulty in understanding complex commands.

Interestingly, the private treatment records from L.G. consistently reflect Global Assessment of Functioning (GAF) scale scores of 37 or 38, which is in contrast to the GAF score of 60 assessed at the Veteran's November 2007 VA examination.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  For the purpose of lending further context to the differing GAF scores evidenced in the record, the Board notes that a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue fail to reflect behavior that is indicative of the low GAF scores provided by L.G.  As noted above, there is no evidence of illogical, obscure, or irrelevant speech, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The evidence shows that the Veteran has been able to maintain employment throughout the staged period at issue.  In this regard, L.G. opined that the Veteran was unemployable; however, the Veteran reported at his November 2007 VA examination that he has worked regularly since leaving active duty service and was working on a part-time basis as an ambulance mechanic.  The Veteran did not report any specific employment difficulties that were caused by his psychiatric symptoms, but rather, reported that his part-time employment status was attributable to physical limitations caused by a back injury.  Additionally, and as discussed fully above, although the evidence appears to show a degree of isolative behavior, it also shows that the Veteran has been able to establish various meaningful social relationships.  In view of the foregoing, the Board concludes that the narratives contained within the private treatment records and the November 2007 VA examination report are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his private treatment or the VA examination.  Moreover, the VA examiner's explanation offered in his November 2007 report, as to why a GAF score of 60 is appropriate in the assessment of the severity of the Veteran's psychiatric symptoms, is entirely consistent with the Veteran's overall level of impairment.

To the extent that the Veteran has asserted, by his Notice of Disagreement, that the opinions expressed by his private physician were not afforded proper probative weight, the Board acknowledges that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  Under the circumstances, and in view of the foregoing analysis of the evidence, the Board is not inclined in this case to afford greater probative weight, presumptively or otherwise, to the findings expressed in the private treatment records.

Accordingly, the Board finds that the demonstrated symptomatology during the period from March 7, 2007 to March 14, 2010 is consistent with a 30 percent disability rating, and no more, under DC 9411.  As such, the Veteran is entitled to a higher initial disability rating of 30 percent for PTSD, for the period from March 7, 2007 to March 14, 2010.  To that extent, this appeal is granted.

For the reasons fully discussed in Section III below, the Board does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  The Board also does not find that an additional staged period, other than those already contemplated in this decision, are warranted.

D.  Initial Rating for PTSD from March 15, 2010

Upon careful and thorough review of the evidence, the Board finds that the Veteran is not entitled to an initial disability rating greater than 30 percent for PTSD, for the period from March 15, 2010.

A March 2010 private treatment record from L.G., which served as the RO's basis for increasing the Veteran's disability rating from 10 percent to 30 percent in its May 2010 rating decision, documents various physical symptoms attributable to unrelated headaches and hip disorder.  Regarding the Veteran's psychiatric symptoms, the record simply states that the Veteran is unable to work or socialize and has experienced "marked worsening of his PTSD and [d]epressive symptoms."  Specific mental status examination findings, objectively noted symptoms, or even subjectively reported psychiatric symptoms are not noted in the March 2010 record.

At a May 2010 VA examination, the Veteran reported that he was experiencing depressed mood five to seven days a week, feelings of worthlessness, poor energy, poor concentration and memory, ongoing sleep disturbances, psychomotor retardation, low motivation, and frequent thoughts of death and self harm.  Socially, he reported that his third divorce was finalized in the spring of 2009, but that he has been able to be involved in other relationships since then.  Overall, the Veteran reported no change in his social relationships; he stated that he does not have many friends and that his relationship with family is "okay."  According to the Veteran, a friend provided him with transportation to his examination.  He also stated that his sister visited him often to help with tasks around the home.  He reported that he enjoyed limited leisure activities which consist of watching television and going fishing by himself five or six times a summer.  Although he denied having a history of suicide attempts, he stated that he had suicidal thoughts approximately once a week.  Occupationally, he reported that he was still employed as a part time mechanic and that he had not missed any time from work.  He stated that he experienced decreased concentration which he believed impacted his occupational functioning.  

On psychiatric status examination, the Veteran was noted as being clean and casually dressed.  He appeared to be restless through the examination, apparently due largely to pain and physical discomfort.  The Veteran was oriented to time, place, and person and no inappropriate behavior was observed.  The Veteran's speech was low in rate and his responses were brief but adequate.  His affect was generally restricted, although the examiner observed that the Veteran was able to smile appropriately during the interview.  The Veteran denied having any hallucinations, and no ritualistic behavior was observed by the examiner or reported by the Veteran.  The Veteran was able to spell forward and backward, but he was unable to accurately perform serial seven exercises.  The examiner noted that the Veteran appeared to understand the outcome of his behavior.  Although the Veteran reported that he experienced panic attacks, he reported that they have improved and that he had not experienced any panic attacks over the prior six months.  Prior to that period, the Veteran stated that he had been experiencing approximately two panic attacks a year and that accompanying symptoms included his heart racing and worry.  The Veteran denied having any episodes of violence.

Based upon the Veteran's symptoms, the examiner determined that functional limitations included slight problems with household chores, grooming, driving, and participating in sports and exercise.  In applying the criteria for PTSD under the DSM-IV, the examiner determined that the Veteran's PTSD was manifested by symptomatology that included persistent re-experiencing of the traumatic event (as shown by recurrent and intrusive thoughts, recurring nightmares, intense distress in response to exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event), persistent avoidance of stimuli associated with trauma (as shown by efforts to avoid activities, people, and places that arouse recollection of trauma, inability to recall important aspects of the trauma, feeling detachment or estrangement from others), persistent symptoms of increased arousal (as shown by difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating).

Overall, the examiner concluded that the Veteran's psychiatric symptoms do not present total occupational or social impairment, but do present deficiencies in judgment, thinking, family relations, work, and school.  Consistent with the criteria for a 50 percent disability rating for PTSD, the Veteran's affect was mildly flattened, although he was able to demonstrate a range of appropriate motion during the examination.  Additionally, the Board notes that the Veteran's PTSD is manifested by suicidal ideation, which is consistent with a 70 percent disability rating.

The overall disability picture demonstrated by the Veteran's symptoms, however, do not accord with a disability rating in excess of 30 percent.  In this regard, the evidence for the period from March 15, 2010 still does not show circumstantial, circumlocutory, or stereotyped speech.  By the Veteran's own reported history, panic attacks are infrequent and hence, there is no evidence of panic attacks that occur more than once a week.  There is also no evidence that the Veteran has difficulty in understanding complex commands, or that he has experienced impairment of short- and long-term memory characterized by retention of only highly learned material or forgetting to complete tasks.  Occupationally, the Veteran has apparently been able to maintain his part-time job as an ambulance mechanic and he denied having had any lost time from work, hence, the Veteran does not appear to be experiencing difficulty in adapting to stressful circumstances including work or a worklike setting.  Socially, although the evidence continues to demonstrate isolative behavior, there is still no evidence of difficulty in establishing and maintaining effective work and social relationships.  In this regard, the evidence shows that the Veteran still is able to maintain his relationships with his friends and sister.  Additionally, there is no evidence of obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene. 

Once again, the Board notes the disparity between the assigned GAF score of 37 in L.G.'s private March 2010 treatment record and the GAF score of 50 assigned at the Veteran's May 2010 VA examination.  As discussed, the private March 2010 treatment record does not identify any specific symptoms, objective findings, or subjectively reported symptoms which led L.G. to arrive at a GAF score of 37.  By contrast, the GAF score of 50 assigned by the VA examiner is supported by a discussion of the Veteran's psychiatric history, findings on mental status examination, and the Veteran's demonstrated symptoms.  Additionally, the VA examiner's assigned GAF score appears to be consistent with the symptoms demonstrated by the Veteran at his May 2010 VA examination.  Mindful of the legal authority with regard to GAF scores discussed above, the Board concludes again that the narratives contained within the private treatment records and the November 2007 VA examination report are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his private treatment or the VA examination.

Accordingly, the Board finds that the demonstrated symptomatology in the period from March 15, 2010 is consistent with a 30 percent disability rating, and no more, for PTSD under DC 9411.  As such, the Veteran is not entitled to an initial disability rating of 30 percent for PTSD, for the period from March 15, 2010.  To that extent, this appeal is denied.

E.  Extraschedular Considerations and Further Staged Ratings

The Board acknowledges that the Veteran's PTSD has been marked by some impairment of social and occupational functioning.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability ratings.  In this regard and as previously noted, the Veteran has been able to maintain employment as an ambulance mechanic throughout the course of this appeal.  The Board also notes that the Veteran has not been hospitalized or undergone in-patient therapy for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

III.  TDIU

A.  General Principles for TDIU

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability:  1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

B.  Entitlement to TDIU

Service connection is presently in effect for the Veteran for PTSD, which by virtue of this decision has been rated as 30 percent disabling effective from March 7, 2007 and for a scar on the left side of the forehead, with a noncompensable disability rating assigned, also effective from March 7, 2007.  Hence, the Veteran has a combined disability rating of 30 percent.  The Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25, Table I.

Upon review of the evidence in this case, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for TDIU.  In this regard, private treatment records from L.G. consistently express that the Veteran is totally disabled and is unemployable, but is contradicted by the fact that the Veteran has been able to maintain continuous employment as a part-time ambulance mechanic throughout the course of this appeal, as reported by him at his VA examinations. 

Moreover, the opinions expressed by L.G. concerning the Veteran's employability are contradicted further by the opinions expressed in the November 2007 and May 2010 VA examination reports.  In the November 2007 report, the VA examiner determined that the Veteran experienced a mild degree of occupational impairment.  In the May 2010 report, the VA examiner opined that the Veteran was experiencing deficiencies in judgment, thinking, family relations, and work, but determined that the Veteran's symptoms did not present total occupational impairment.  These conclusions are supported by objective findings on examination of the Veteran's symptoms, which have been discussed in detail above.

By contrast, it is unclear as to how L.G. concluded that the Veteran was permanently and totally disabled.  In this regard, L.G.'s February 2007 report expresses that on examination, the Veteran was oriented and demonstrated a linear thought process.  Although L.G. stated that the Veteran's judgment and insight were limited, she does not provide any specific objective findings that would indicate any limitation of judgment or insight, nor does she provide an opinion as to the extent of such limitations.  Similarly, L.G. stated that memory and concentration problems have rendered the Veteran unable to learn new skills.  She does not, however, express the extent of such memory and concentration problems, and in fact, does not indicate how the Veteran's memory and concentration problems were manifest during the mental status examination.  Further, L.G.'s objective findings are contradicted by contrary objective findings at the Veteran's VA examinations, which indicated only mild impairment of memory, concentration, and judgment. 

In summary, the Veteran is not entitled to TDIU on a schedular basis, and moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board would point out, however, that the Veteran is free to reopen his claim for TDIU at any time.


ORDER

Entitlement to an initial disability rating of 30 percent, and no more, for an acquired psychiatric disorder, to include PTSD, for the period from March 7, 2007 to March 14, 2010, is granted, subject to the rules and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, for the period from March 15, 2010, is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


